Motion of respondent for an order rescinding the order of reference dated May 21, 1937, and dismissing these disciplinary proceedings granted to the extent only of rescinding the order of reference. The respondent has settled his civil liability to the complainant arising from his failure to prosecute her claim against which the Statute of Limitations has run. The Brooldyn Bar Association opposes the motion to the extent only of suggesting that the respondent should be censured and admonished to be more attentive to the obligations of his office. Such censure is imposed and such admonition is given, and these proceedings thereby terminated. Present — Hagarty, Carswell, Davis, Adel and Close, JJ. [See 251 App. Div. 732.]